CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) I,Craig Caldwell, Chief Financial Officer of the registrant, certify that: 1.I have reviewed this quarterly report on Form 10-QSB of Hiko Bell Mining & Oil Company 2.Based on myknowledge, this annual report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this annual report; 3.Based on my knowledge, the financial statements, and other financial information included in this annual report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented inthis annual report; 4.The registrant's other certifying officers and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-14 and 15d-14)for theregistrant and have: a.designed such disclosure controls and procedures to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this annualreport is being prepared; b.evaluated the effectiveness of the registrant's disclosure controls and procedures as of a date within 90 days prior to the filing date of this annual report (the"EvaluationDate"); and c.presented in this annual report our conclusions about the effectiveness of the disclosure controls and procedures based on our evaluation as of the Evaluation Date; 5.The registrant's other certifyingofficers and I have disclosed, based on our most recent evaluation, to the registrant's auditors and the audit committee of registrant's board of directors orpersons performing the equivalent functions): a.all significant deficiencies in the design or operation of internal controls which could adversely affect the registrant'sability to record, process, summarize and report financial data and have identified for the registrant's auditors any material weaknesses ininternal controls; and b.any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal controls;and 6.The registrant's other certifying officers and I have indicated in this annual report whether there were significant changes in internal controls or in other factors that could significantly affect internal controls subsequent to the date of our most recent evaluation, including any corrective actions with regard to significant deficienciesand material weaknesses. Date:August 19, 2007 /s/Craig Caldwell Craig Caldwell ChiefFinancialOfficer
